Atkinson, J.
The allegations of the petition in its entirety, especially in view of paragraph 19 thereof, considered in connection with the prayer for injunction, bring the case within the principle applied in Cathcart Van & Storage Co. v. Atlanta, 169 Ga. 791 (151 S. E. 489), in which it was held: “Where suit is filed in a court of equity, seeking to enjoin the enforcement of a provision of a municipal charter on the ground that such provision is unconstitutional, and where it appears that no arrest has been made, no property levied upon, and no other interference with the person or the property rights of the petitioner, but that the petition is based upon a mere apprehension that such may be done by the municipality, it is proper to refuse an interlocutory injunction.” See also Georgia Public-Service Commission v. Parcel Delivery Co., ante, 600.
(а) The case differs, on its facts, from Baldwin v. Atlanta, 147 Ga. 28 (92 S. E. 630); Upchurch v. LaGrange, 159 Ga. 113 (125 S. E. 47) ; Wofford Oil Co. v. Boston, 170 Ga. 624 (154 S. E. 145); and a different judgment is hot required by the rulings in either of those cases.
(б) Accordingly the judge did not err in sustaining the demurrer and in dismissing the action. Judgment affirmed.

All the Justices concur.

Ralph R. Quillian and Dillon, Calhoun & Dillon, for plaintiffs.
J. L. Mayson, C. S. Winn, J. C. Savage, and C. E. Mathews, for defendants.